Exhibit 10.1

 



GENERAL RELEASE AND SEVERANCE AGREEMENT

 

This General Release and Severance Agreement (the “Agreement”), dated as of
January 7, 2016, is made and entered into by and between Andrew Minkow
(“Executive”) and Pioneer Power Solutions, Inc. (“Pioneer”).

 

For good and valuable consideration, receipt of which is hereby acknowledged, in
order to effect a mutually satisfactory and amicable separation of employment
from Pioneer and to resolve and settle finally, fully and completely all matters
and disputes that now or may exist between them, as set forth below, Andrew
Minkow and Pioneer agree as follows:

 

1.        Separation from Employment. Effective January 7, 2016 (the “Separation
Date”), Executive’s employment with Pioneer shall cease based upon the mutual
agreement of the parties hereto and he shall, as of the Separation Date,
relinquish all positions, offices, and authority with Pioneer. On the date
Executive executes this Agreement, he shall also execute the resignation letter
attached hereto as Exhibit A confirming his resignation from Pioneer’s Board of
Directors. Executive acknowledges and agrees, except for the payments described
hereunder, Executive has no rights to any other wages and other compensation or
remuneration of any kind due or owed from Pioneer, including, but not limited,
to all wages, reimbursements, bonuses, advances, vacation pay, severance pay,
vested or unvested equity or stock options, awards, and any other
incentive-based compensation or benefits to which Executive was or may become
entitled or eligible, except that, upon the presentation by Executive of an
itemized accounting of such expenditures, with supporting receipts, Executive
shall be paid all wages and expense reimbursement due and owing him through and
including the Separation Date and shall receive reimbursement for all reasonable
and customary out-of-pocket expenses incurred in connection with his provision
of consulting services hereunder in compliance with Pioneer’s expense
reimbursement policies.

 

2.        Employment Agreement. As of the Separation Date, the employment
agreement between the parties dated March 30, 2012 and further amended on
November 11, 2014 (the “Employment Agreement”) shall terminate forever and no
party shall have any further obligation or liability thereunder, except that
Executive acknowledges and agrees that ARTICLE III CONFIDENTIAL INFORMATION and
ARTICLE IV COVENANTS of the Employment Agreement, and all sections and
provisions thereunder, shall remain in full force and effect in accordance with
their terms. Pioneer agrees that it shall instruct its senior managers to
refrain from publishing any oral or written statements about Executive that (i)
are slanderous, libelous or defamatory; or (ii) place the Executive in a false
light before the public. A violation or threatened violation of this prohibition
may be enjoined by the courts. The rights afforded Executive under this
provision are in addition to any and all rights and remedies otherwise afforded
by law.

 



 

 

 

3.        Consideration. In consideration of this Agreement and the release
herein becoming effective, and his compliance with his obligations hereunder,
Pioneer shall provide Executive with the following: (i) an engagement to provide
consulting services on the terms set forth in Section 4 for a period of three
(3) months following the Separation Date (the “Consultancy Period”); (ii)
severance payments, in an amount equal to his base salary for three (3) months,
less taxes and other withholdings (the “Severance Payments”), to be paid in
accordance with Pioneer’s standard payroll practices beginning on the first
payroll date occurring after the sixtieth (60th) day following the expiration of
the Consultancy Period, provided that the first payment shall include any
amounts that would have otherwise been payable during such sixty (60) day
period, subject to Executive’s continuing compliance with the terms and
provisions of this Agreement; and (iii) an additional lump sum cash payment
sufficient, on an after tax basis, to provide the Executive with funds to pay
the equivalent of the employer portion of the premium (including any
administrative fee) under Pioneer’s health, dental and vision insurance plans
for twelve (12) months of COBRA coverage payable on the first payroll date
occurring after the sixtieth (60th) day following the Separation Date. Any
grants of equity-based incentive compensation made by Pioneer to Executive under
the Pioneer Power Solutions, Inc. 2011 Long-Term Incentive Plan (the “Plan”)
shall be subject to the terms of the Plan and as further set forth in the
applicable grant documents. For the avoidance of doubt, Executive will be on a
pre-arranged vacation from March 23, 2016 through and including April 2, 2016,
and will not be available to render consulting services during that period. The
Parties agree that the Consultancy Period shall be extended for a period of up
to eight (8) business days from April 7, 2016, to the extent necessary to allow
Executive to make up any hours required pursuant to Paragraph 4 below.

 

4.        Consulting Services. During the Consultancy Period, Executive shall
provide to Pioneer consulting services concerning such matters and
responsibilities as are reasonably requested by Pioneer through its President &
CEO or new Chief Financial Officer. Executive shall make himself available to
perform these services for up to forty (40) hours per week, as determined by
Pioneer. In exchange for such consulting services, Pioneer shall pay Executive
at the rate of $25,000 per month, pro rated for any partial months during the
Consultancy Period, and payable in accordance with Pioneer’s standard payroll
practices and agrees to indemnify Executive to the same extent he was
indemnified during his employment with Pioneer to the extent permitted by law,
contract and statute. Executive’s relationship with Pioneer in connection with
the consulting services contemplated in this Section 4 shall be that of
independent contractor, and Executive shall not be an employee of Pioneer for
any purpose whatsoever, on and as of the Separation Date, such that Executive
will not be entitled to the benefit of any employee plans, programs or benefits,
as a result of or in connection with such consulting services. Executive
understands that he is responsible to pay, according to the applicable law, his
income taxes. The parties agree that any tax consequences or liability arising
from Pioneer’s payments to Executive for consulting services shall be the sole
responsibility of Executive. Should any state or federal taxing authority
determine that any of the payments hereunder constitute income subject to
withholding under any federal or state law, then Executive agrees to indemnify
and hold Pioneer harmless for any and all tax liability, including, but not
limited to, taxes, levies, assessments, fines, interest, costs, expenses,
penalties, and attorneys’ fees.

 

5.        Supplemental Consideration. In consideration of the Executive’s
execution on the date of the expiration of the Consultancy Period or within five
(5) business days thereafter, without revocation, of the supplemental release
agreement attached hereto as Exhibit B (the “Supplemental Release Agreement”),
and his compliance with his obligations both hereunder and thereunder, Pioneer
shall provide Executive with additional payments, in an amount equal to his base
salary for six (6) months, less taxes and other withholdings, to be paid in
accordance with Pioneer’s standard payroll practices commencing on the first
payroll date occurring after the cessation of the Severance Payments.

 



2 of 5



 

 

6.        Release of Claims. For and in consideration of the right to receive
the consideration described in Section 3 of this Agreement, Executive fully and
irrevocably releases and discharges Pioneer, including all of its affiliates,
parent companies, subsidiary companies, employees, owners, directors, officers,
principals, agents, insurers, and attorneys from any and all claims arising or
existing on, or at any time prior to, the date this Agreement is signed by
Executive. Such released claims include, without limitation, claims relating to
or arising out of: (i) Executive’s hiring, compensation, benefits and employment
with Pioneer, (ii) Executive’s separation from employment with Pioneer, and
(iii) all claims known or unknown or which could or have been asserted by
Executive against Pioneer, at law or in equity, or sounding in contract (express
or implied) or tort, including claims arising under any federal, state, or local
laws of any jurisdiction that prohibit age, sex, race, national origin, color,
disability, religion, veteran, military status, pregnancy, sexual orientation,
or any other form of discrimination, harassment, or retaliation, including,
without limitation, age discrimination claims under the Age Discrimination in
Employment Act; the Americans with Disabilities Act; claims under Title VII of
the Civil Rights Act of 1964; the Rehabilitation Act; the Equal Pay Act; the
Family and Medical Leave Act, 42 U.S.C. §1981; the Civil Rights Act of 1991; the
Civil Rights Act of 1866 and/or 1871; the Sarbanes Oxley Act; the Executive
Polygraph Protection Act; the Uniform Services and Employment and Re-Employment
Rights Act; the Worker Adjustment Retraining Notification Act; the National
Labor Relations Act and the Labor Management Relations Act; the New York State
and City Human Rights Laws and any other similar or equivalent state laws; the
New Jersey Law Against Discrimination, the New Jersey Conscientious Executive
Protection Act, and any other similar or equivalent state laws; and any other
federal, state, local, municipal or common law whistleblower protection claim,
discrimination or anti-retaliation statute or ordinance; claims arising under
the Executive Retirement Income Security Act; claims arising under the Fair
Labor Standards Act; or any other statutory, contractual or common law claims.
Executive does not release Executive’s right to enforce the terms of this
Agreement or Executive’s common law, contractual, statutory or other rights to
indemnification arising from, or in connection with, Executive’s employment
with, or service as a director of, Pioneer or in connection with Executive’s
performance of consulting services hereunder.

 

7.        Review and Consultation.  Executive acknowledges that: (a) this
Agreement is written in terms and sets forth conditions in a manner which he
understands; (b) he has carefully read and understands all of the terms and
conditions of this Agreement; (c) he agrees with the terms and conditions of
this Agreement; and (d) he enters into this Agreement knowingly and
voluntarily.  Executive acknowledges that he does not waive rights or claims
that may arise after the date this Agreement is executed, that he has been given
twenty-one (21) days from receipt of this Agreement in which to consider whether
he wanted to sign it, that any modifications, material or otherwise made to this
Agreement do not restart or affect in any manner the original twenty-one (21)
day consideration period, and that Pioneer advises Executive to consult with an
attorney before he signs this Agreement.  Pioneer agrees, and Executive
represents that he understands, that he may revoke his acceptance of this
Agreement at any time for seven (7) days following his execution of the
Agreement and must provide notice of such revocation by giving written notice to
Pioneer.  If not revoked by written notice received on or before the eighth
(8th) day following the date of his execution of the Agreement, this Agreement
shall be deemed to have become enforceable and on such eighth (8th) day.

 



3 of 5



 

 

8.        Confidentiality. Executive agrees that he will keep both the fact of
this Agreement and the terms of this Agreement confidential, and will not
disclose the fact of this Agreement or the terms of this Agreement to anyone
other than the Executive's spouse/registered domestic partner, attorney or
accountant/tax advisor, unless (a) otherwise required to under applicable law or
regulation after providing reasonable notice in writing to Pioneer and a
reasonable opportunity to challenge any such disclosure, or (b) this Agreement
becomes public other than through breach of this Agreement by Executive . For
the avoidance of doubt, nothing herein shall preclude Executive from stating in
sum and substance to prospective employers that his decision to leave Pioneer
was mutual and amicable, that he served as a consultant to Pioneer for three
months following his departure, and that he left Pioneer to pursue other
opportunities.

 

9.        Governing Law/Venue. The parties agree that the Agreement shall be
governed by and construed under the laws of the State of New York. In the event
of any dispute regarding this Agreement or Executive’s employment, the parties
hereby irrevocably agree to submit to the federal and state courts situated in
New York, New York, and Executive agrees that he shall not challenge personal or
subject matter jurisdiction in such courts.

 

10.      Voluntary. This Agreement is executed voluntarily and without any
duress or undue influence on the part or behalf of the parties hereto. The
parties acknowledge that they have had ample opportunity to have this Agreement
reviewed by the counsel of their choice.

 

11.      Acknowledgment. Executive acknowledges and agrees that the severance
payments and other consideration provided herein are consideration to which
Executive is not otherwise entitled except pursuant to the terms of this
Agreement, and are being provided in exchange for Executive’s compliance with
his obligations set forth hereunder.

 

12.      No Admission of Liability. This Agreement shall not in any way be
construed as an admission by Pioneer or Executive of any acts of wrongdoing or
violation of any statute, law or legal right.

 

13.      Sole Agreement and Severability. Except as set forth herein, this
Agreement is the sole, entire and complete agreement of the parties relating in
any way to the subject matter hereof. No statements, promises or representations
have been made by any party to any other party, or relied upon, and no
consideration has been offered, promised, expected or held out other than as
expressly set forth herein, provided only that the release of claims in any
prior agreement or release shall remain in full force and effect. The covenants
contained in this Agreement are intended by the parties hereto as separate and
divisible provisions, and in the event that any or all of the covenants
expressed herein shall be determined by a court of competent jurisdiction to be
invalid or unenforceable, the remaining parts, terms or provisions of this
Agreement shall not be affected and such provisions shall remain in full force
and effect.

 

SIGNATURE PAGE FOLLOWS

 



4 of 5

 

 

PLEASE READ CAREFULLY. THIS GENERAL RELEASE AND SEVERANCE AGREEMENT INCLUDES A
RELEASE OF ANY AND ALL CLAIMS, KNOWN OR UNKNOWN, AGAINST PIONEER POWER
SOLUTIONS, INC.

 

 



PIONEER POWER SOLUTIONS, INC. ANDREW MINKOW     By: /s/ Nathan Mazurek /s/
Andrew Minkow     Title: President                           Date: January 7,
2016     Date: January 7, 2016  



 

 



5 of 5

 

 

EXHIBIT A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

January 7, 2016

 

 

 

Nathan Mazurek

President & CEO

Pioneer Power Solutions, Inc.

400 Kelby Street, 12th Floor

Fort Lee, NJ 07024

 

Re: Resignation

 

Dear Mr. Mazurek:

 

Please be advised that I resign from the Pioneer Power Solutions, Inc. Board of
Directors effective January 7, 2016.

 

 

Very truly yours,

 

/s/ Andrew Minkow

 

Andrew Minkow

 

 

 



2 of 2

 

 

EXHIBIT B

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

SUPPLEMENTAL RELEASE AGREEMENT

 

In consideration of the consideration set forth in the General Release and
Severance Agreement (the “Agreement”), dated as of January 7, 2016, between
Andrew Minkow (“Executive”) and Pioneer Power Solutions, Inc. (“Pioneer”), the
parties agree to this supplemental release agreement (the “Supplemental Release
Agreement”).

 

1.         Release of Claims. For and in consideration of the right to receive
the consideration described in the Agreement, Executive fully and irrevocably
releases and discharges Pioneer, including all of its affiliates, parent
companies, subsidiary companies, employees, owners, directors, officers,
principals, agents, insurers, and attorneys from any and all claims arising or
existing on, or at any time prior to, the date this Supplemental Release
Agreement is signed by Executive. Such released claims include, without
limitation, claims relating to or arising out of: (i) Executive’s hiring,
compensation, benefits and employment with Pioneer, (ii) Executive’s separation
from employment with Pioneer; (iii) Executive’s consulting relationship with
Pioneer; and (iv) all claims known or unknown or which could or have been
asserted by Executive against Pioneer, at law or in equity, or sounding in
contract (express or implied) or tort, including claims arising under any
federal, state, or local laws of any jurisdiction that prohibit age, sex, race,
national origin, color, disability, religion, veteran, military status,
pregnancy, sexual orientation, or any other form of discrimination, harassment,
or retaliation, including, without limitation, age discrimination claims under
the Age Discrimination in Employment Act; the Americans with Disabilities Act;
claims under Title VII of the Civil Rights Act of 1964; the Rehabilitation Act;
the Equal Pay Act; the Family and Medical Leave Act, 42 U.S.C. §1981; the Civil
Rights Act of 1991; the Civil Rights Act of 1866 and/or 1871; the Sarbanes Oxley
Act; the Executive Polygraph Protection Act; the Uniform Services and Employment
and Re-Employment Rights Act; the Worker Adjustment Retraining Notification Act;
the National Labor Relations Act and the Labor Management Relations Act; the New
York State and City Human Rights Laws and any other similar or equivalent state
laws; the New Jersey Law Against Discrimination, the New Jersey Conscientious
Executive Protection Act, and any other similar or equivalent state laws; and
any other federal, state, local, municipal or common law whistleblower
protection claim, discrimination or anti-retaliation statute or ordinance;
claims arising under the Executive Retirement Income Security Act; claims
arising under the Fair Labor Standards Act; or any other statutory, contractual
or common law claims. Executive does not release Executive’s right to enforce
the terms of the Agreement, this Supplemental Release Agreement, or Executive’s
common law, contractual, statutory or other rights to indemnification arising
from, or in connection with, Executive’s employment with, or service as a
director of, Pioneer or in connection with Executive’s performance of consulting
services hereunder.

 

2.         Review and Consultation.  Executive acknowledges that: (a) this
Supplemental Release Agreement is written in terms and sets forth conditions in
a manner which he understands; (b) he has carefully read and understands all of
the terms and conditions of this Supplemental Release Agreement; (c) he agrees
with the terms and conditions of this Supplemental Release Agreement; and (d) he
enters into this Supplemental Release Agreement knowingly and voluntarily. 
Executive acknowledges that he does not waive rights or claims that may arise
after the date this Supplemental Release Agreement is executed, that he has been
given twenty-one (21) days from receipt of this Supplemental Release Agreement
in which to consider whether he wanted to sign it, that any modifications,
material or otherwise made to this Supplemental Release Agreement do not restart
or affect in any manner the original twenty-one (21) day consideration period,
and that Pioneer advises Executive to consult with an attorney before he signs
this Supplemental Release Agreement.  Pioneer agrees, and Executive represents
that he understands, that he may revoke his acceptance of this Supplemental
Release Agreement at any time for seven (7) days following his execution of the
Supplemental Release Agreement and must provide notice of such revocation by
giving written notice to Pioneer.  If not revoked by written notice received on
or before the eighth (8th) day following the date of his execution of the
Supplemental Release Agreement, this Supplemental Release Agreement shall be
deemed to have become enforceable and on such eighth (8th) day.

 



2 of 4

 

 

3.         Confidentiality. Executive agrees that he will keep both the fact of
this Supplemental Release Agreement and the terms of this Supplemental Release
Agreement confidential, and will not disclose the fact of this Supplemental
Release Agreement or the terms of this Supplemental Release Agreement to anyone
other than the Executive's spouse/registered domestic partner, attorney or
accountant/tax advisor, unless (a) otherwise required to under applicable law or
regulation after providing reasonable notice in writing to Pioneer and a
reasonable opportunity to challenge any such disclosure or (b) this Supplemental
Release Agreement becomes public other than through breach of this Supplemental
Release Agreement by Executive. For the avoidance of doubt, nothing herein shall
preclude Executive from stating in sum and substance to prospective employers
that his decision to leave Pioneer was mutual and amicable, that he served as a
consultant to Pioneer for three months following his departure, and that he left
Pioneer to pursue other opportunities.

 

4.         Governing Law/Venue. The parties agree that the Supplemental Release
Agreement shall be governed by and construed under the laws of the State of New
York. In the event of any dispute regarding this Supplemental Release Agreement
or Executive’s employment or consultancy engagement, the parties hereby
irrevocably agree to submit to the federal and state courts situated in New
York, New York, and Executive agrees that he shall not challenge personal or
subject matter jurisdiction in such courts.

 

5.         Voluntary. This Supplemental Release Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto. The Parties acknowledge that they have had ample opportunity
to have this Supplemental Release Agreement reviewed by the counsel of their
choice.

 

6.         Acknowledgment. Executive acknowledges and agrees that the severance
payments and other consideration provided in the Agreement or herein are
consideration to which Executive is not otherwise entitled except pursuant to
the terms of this Supplemental Release Agreement, and are being provided in
exchange for Executive’s compliance with his obligations set forth hereunder.

 

7.         No Admission of Liability. This Supplemental Release Agreement shall
not in any way be construed as an admission by Pioneer or Executive of any acts
of wrongdoing or violation of any statute, law or legal right.

 

SIGNATURE PAGE FOLLOWS

 



3 of 4

 



 

PLEASE READ CAREFULLY. THIS SUPPLEMENTAL RELEASE AGREEMENT INCLUDES A RELEASE OF
ANY AND ALL CLAIMS, KNOWN OR UNKNOWN, AGAINST PIONEER POWER SOLUTIONS, INC.

 



PIONEER POWER SOLUTIONS, INC. ANDREW MINKOW     By:  __________________________
________________________     Title: _________________________ Date:
_______________________     Date: _________________________  

 





 



4 of 4

 